     Case 1:19-cv-00809-DAD-BAM Document 40 Filed 06/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DENZELL METCALF,                                  Case No. 1:19-cv-00809-DAD-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        TO COMPEL AS MOOT
13           v.
                                                        (ECF No. 37)
14    HUCKLEBERRY, et al.,
15                       Defendants.
16

17          Plaintiff Denzell Metcalf (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s first amended complaint against Defendants Huckleberry, Marquez, and Franco for

20   failure to protect Plaintiff in violation of the Eighth Amendment.

21          On May 27, 2021, Plaintiff filed a motion to compel discovery. (ECF No. 37.) The Court

22   issued an order directing the parties to meet and confer regarding the discovery dispute, and to

23   file a joint statement following the parties’ conference. The Court further stayed briefing on

24   Plaintiff’s motion to compel pending the outcome of the parties’ meet and confer. (ECF No. 38.)

25          Currently before the Court is the parties’ joint statement, signed by Plaintiff and counsel

26   for Defendants, indicating that the discovery dispute was resolved in full following the parties’

27   meet and confer. (ECF No. 39.) Over the course of three meet-and-confer phone calls, Plaintiff

28   requested a DVD copy of his recorded statement under the particular circumstances of this case.
                                                       1
     Case 1:19-cv-00809-DAD-BAM Document 40 Filed 06/15/21 Page 2 of 2


 1   After confirming that Plaintiff did not possess a DVD player and was not permitted to possess

 2   DVDs pursuant to CDCR regulations, the parties agreed that Defendants will provide Plaintiff a

 3   CD copy of the audio portion of his recorded statement. Although Defendants have satisfied their

 4   discovery obligation by offering Plaintiff an opportunity to inspect and have access to his

 5   previously recorded statement upon appointment with the litigation coordinator, Defendants have

 6   agreed to this accommodation of Plaintiff’s request. (Id.)

 7          The Court appreciates the parties’ efforts and willingness to resolve this discovery dispute

 8   without further briefing on the motion to compel. As it appears the discovery dispute has been

 9   fully resolved, Plaintiff’s motion to compel, (ECF No. 37), is HEREBY DENIED as moot.

10
     IT IS SO ORDERED.
11

12      Dated:     June 14, 2021                              /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
